Per Curiam.
A motion is made to dismiss an appeal from an order overruling a demurrer in chancery. Two grounds are urged:
1. That the order was not an appealable one.
2. That no bond was given.
The statute authorizes an appeal from an order overruling a general demurrer. 1 Comp. Laws 1897, § 549. The rule requiring a specification of cause in all demurrers does not abrogate or enlarge this statute. Appeals may still be taken from an order overruling a demurrer which prior to the rule might have been general. Greenley v. *17Hovey, 115 Mich. 504 (73 N. W. 808); Robinson v. Kunkleman, 117 Mich. 193 (75 N. W. 451). The ground of demurrer assigned is that the bill was not sworn to. This might have been ground for a general demurrer prior to the adoption of the present rule. 1 Daniell, Ch. Prac. (6th Am. Ed.) 587; 6 Enc. Pl. & Prac. 410.
By an amendment to the statute (1 Comp. Laws 1897, § 550) in 1899, a hond on an appeal is not required, except where a stay of proceedings is sought. Act No. 243, Pub. Acts 1899.
The motion must be denied.